



Exhibit 10.1


February 24, 2020
Mr. Robert Iger
Chief Executive Officer and Chairman
The Walt Disney Company
500 S. Buena Vista Avenue
Burbank, CA


Amendment to Amended and Restated Employment Agreement
Dated as of October 6, 2011 and as previously amended


This letter amends your Amended and Restated Employment Agreement, dated October
6, 2011, and as previously amended (as amended, the “Agreement”), to provide
that, from and after February 24, 2020, you shall continue to serve as the
Chairman of the Board and as a full-time officer and employee of the Company
with the title of Executive Chairman. As Executive Chairman, you shall report
directly and exclusively to the Board. The Chief Executive Officer of the
Company shall report to you in your capacity as Executive Chairman and to the
Board. As Executive Chairman, you will continue to direct the Company’s content
creation and have such other authority, duties and responsibilities commensurate
with your position and experience as the Board, after consultation with you, may
assign to you from time to time.
Except as specified above, the Agreement shall otherwise continue in accordance
with its terms and, in the event of any conflict between the terms contained
herein and the Agreement, the terms contained herein shall govern. Defined terms
used, but not defined, in this letter have the meanings ascribed thereto in the
Agreement.
If you agree that the foregoing sets forth our full understanding regarding the
amendment of the Agreement, please evidence your agreement and acceptance by
counter-signing two copies of this letter where indicated below, returning one
executed copy to me.



THE WALT DISNEY COMPANYBy:/s/ ALAN N. BRAVERMANAlan N. BravermanSenior Executive
Vice PresidentGeneral Counsel and SecretaryAGREED AND ACCEPTED/s/ ROBERT A.
IGERRobert A. IgerDated: February 24, 2020




